Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 07/18/2022.
Claims 1-20 are pending.
Claims 11, 7, 8, 10-13, 17 and 18 have been amended.

Response to Arguments
REJECTIONS UNDER 35 U.S.C. 103
Applicant Arguments
Applicant argues that the references do not teach receiving a compressed version of a batch of machine-generated data, wherein the batch of machine-generated data has been compressed at least in part using the pre-shared compression dictionary and a batch-specific compression dictionary, “wherein the pre-shared compression dictionary is shared across a plurality different batches and the batch-specific compression dictionary is specific to a single batch among the plurality different batches that share the pre-shared compression dictionary, and the compressed version of batch of machine-generated data has been compressed using both the pre-shared compression dictionary and the batch-specific compression dictionary”, and uncompressing the received compressed version of the batch using the batch-specific compression dictionary “different from the pre-shared compression dictionary” to determine an intermediate version, as amended claim 1.
Examiner’s Response
The applicant's arguments/remarks filed on 07/18/2022 regarding claims 1-20 have been fully considered and are moot in new ground(s) of rejection(s). The elements of applicant’s claimed invention are properly taught or suggested by previously cited arts.
For Alstad, as recited in ABSTRACT, “configured to generate at least one shared compression dictionary based on context of data streams from between a client web browser and an origin server; an origin accelerator communicatively connected to the origin server and configured to encode an encountered data stream to a compressed form based on the least one shared compression dictionary(compressed at least in part using the shared compression dictionary)”; “a unique set of dictionaries is created for each client group (mobile, tablet, Desktop, etc.) governed by set client limitation configuration options(batch-specific compression dictionary”,  thus, Alstad teaches “receiving a compressed version of a batch of machine-generated data, wherein the batch of machine-generated data has been compressed at least in part using the pre-shared compression dictionary and a batch-specific compression dictionary”.
Further, as recited in ABSTRACT, “configured to generate at least one shared compression dictionary based on context of data streams from between a client web browser and an origin server; an origin accelerator communicatively connected to the origin server and configured to encode an encountered data stream to a compressed form based on the least one shared compression dictionary(compressed at least in part using the shared compression dictionary, the shared compression dictionary is taught here)”, Alstead teaches wherein the pre-shared compression dictionary is shared across a plurality different batches and the batch-specific compression dictionary is specific to a single batch among the plurality different batches (See at least ABSTRACT, “a unique set of dictionaries is created for each client group (mobile, tablet, Desktop, etc.) governed by set client limitation configuration options(batch-specific compression dictionary is taught here)”) that share the pre shared compression dictionary, and the compressed version of the batch of machine-generated data has been compressed using both the pre-shared compression dictionary and the batch-specific compression dictionary (See at least ¶ [0033], “It should be noted that FIG. 1 shows one client web browser and one origin server merely for the sake of simplicity of the description. In a typical deployment of the system 10, a plurality of servers and clients’ browsers can be supported”, since there is shared compression dictionary, there are batch specific compression dictionary, the compression dictionary is shared with multiple client web browsers and origin servers, it will be shared by different groups (batches), too).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being uppatentable over Alstad et al. (hereinafter referred to as Alstad) (U.S. Pub. No. 2013/0346483 A1), in view of Meller et al. (hereinafter referred to as Meller) (U. S. Pub. No. 2007/0083571 A1).
As to claim 1, Alstad teaches a method, comprising: receiving a pre-shared compression dictionary, wherein the pre-shared compression was generated on an analysis of sample data for use in compression of other data (See at least ABSTRACT, “the system comprises a compressor configured to generate at least one shared compression dictionary based on a context of data streams flow between a client web browser and an origin server”; and ¶ [0010], “include an apparatus for creating shared compression dictionaries, the apparatus comprises a queue configured to receive a sampled data stream and a context associated with the sampled data stream”); receiving a compressed version of a batch of machine-generated data, wherein the batch of machine-generated data has been compressed at least in part using the pre-shared compression dictionary and a batch-specific compression dictionary (See at least ABSTRACT, “configured to generate at least one shared compression dictionary based on context of data streams from between a client web browser and an origin server; an origin accelerator communicatively connected to the origin server and configured to encode an encountered data stream to a compressed form based on the least one shared compression dictionary(compressed at least in part using the shared compression dictionary ”; “a unique set of dictionaries is created for each client group (mobile, tablet, Desktop, etc.) governed by set client limitation configuration options(batch-specific compression dictionary”), wherein the pre-shared compression dictionary is shared across a plurality different batches  (See at least ABSTRACT, “configured to generate at least one shared compression dictionary based on context of data streams from between a client web browser and an origin server; an origin accelerator communicatively connected to the origin server and configured to encode an encountered data stream to a compressed form based on the least one shared compression dictionary(compressed at least in part using the shared compression dictionary, the shared compression dictionary is taught here)”) and the batch-specific compression dictionary is specific to a single batch among the plurality different batches (See at least ABSTRACT, “a unique set of dictionaries is created for each client group (mobile, tablet, Desktop, etc.) governed by set client limitation configuration options(batch-specific compression dictionary is taught here)”) that share the pre shared compression dictionary, and the compressed version of the batch of machine-generated data has been compressed using both the pre-shared compression dictionary and the batch-specific compression dictionary (See at least ¶ [0033], “It should be noted that FIG. 1 shows one client web browser and one origin server merely for the sake of simplicity of the description. In a typical deployment of the system 10, a plurality of servers and clients’ browsers can be supported”, since there is shared compression dictionary, there are batch specific compression dictionary, the compression dictionary is shared with multiple client web browsers and origin servers, it will be shared by different groups (batches), too); uncompressing the received compressed version of the batch using the batch-specific compression dictionary different from the pre-shared compression dictionary to determine an intermediate action (See at least ABSTRACT, “decode the compressed form of the data stream to an uncompressed form using the at least one shared compression dictionary (shared dictionary)”; )”;  ¶ [0026], “This technique can be used to apply several different dictionaries to the same response data; for example, one dictionary can be applied to the HTTP headers, another to the HTML head section of the document, and yet another to the HTML body section(batch-specific compression dictionary)”; and ¶ [0075], “decompression operations can take place on at least two intermediate proxies in the network for the purposes of reducing the traffic  payload over the middle mile of the network” ); uncompressing using the pre-shared compression dictionary to determine an uncompressed version of the batch of the machine-generated data (See at least ABSTRACT, “decode the compressed form of the data stream to an uncompressed form using the at least one shared compression dictionary (shared dictionary)”; )”;  ¶ [0026], “This technique can be used to apply several different dictionaries to the same response data; for example, one dictionary can be applied to the HTTP headers, another to the HTML head section of the document, and yet another to the HTML body section(batch-specific compression dictionary)”; and ¶ [0075], “decompression operations can take place on at least two intermediate proxies in the network for the purposes of reducing the traffic  payload over the middle mile of the network”).
Although Alstad teaches the substantial features of the claimed invention, Alstad fails to expressly teach the intermediate version data.
In analogous teaching, Meller exemplifies this wherein Meller teaches intermediate version data (See at least ¶ [0092], “generating an intermediate version in the storage device. It is illustrated by the intermediate version”).
Thus, given the teaching of Meller, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Meller, methods and systems for updating content including a compressed version, into Alstad, system and method for cration, distribution, application and management of shared compression dictionaries for use,  for method and system of conversion between compressed and uncompress data (See Meller: ABSTRACT).

As to claim 2, Alstad and Meller teach the method of claim 1. Alstad further teaches wherein the machine-generated data includes computer log entries (See at least ¶ [0035], “transform a given data stream from its compressed form back to its original form. In the original form of the data, all the dictionary references found in the compressed data are replace with the original entries”).

As to claim 3, Alstad and Meller teach the method of claim 1. Alstad further teaches wherein the sample data analyzed to generate the pre-shared compression dictionary includes contents of previously sent batches of a same source of the machine-generated data (See at least ABSTRACT, “the system comprises a compressor configured to generate at least one shared compression dictionary based on a context of data streams flow between a client web browser and an origin server”; and ¶ [0010], “include an apparatus for creating shared compression dictionaries, the apparatus comprises a queue configured to receive a sampled data stream and a context associated with the sampled data stream”).

As to claim 4, Alstad and Meller teach the method of claim 1. Alstad further teaches wherein the sample data analyzed to generate the pre-shared compression dictionary includes contents of the batch (See at least ¶ [0032], “the compressor 5 is configured to analyze current and past samples for all contexts. In at least one embodiment, the compressor creates dictionaries and publishes them”; and [0073], “each captured sample is added directly to the dictionary with all common parts of the data (includes contents of the batch)added to the dictionary content. The remaining unique bytes in the data are encoded and stored in the dictionary database 111 for use”).

As to claim 5, Alstad and Meller teach the method of claim 1. Alstad further teaches wherein the sample data analyzed to generate the pre-shared compression dictionary includes contents of a plurality different log files (See at least ¶ [0032], “the compressor 5 is configured to analyze current and past samples for all contexts. In at least one embodiment, the compressor creates dictionaries and publishes them”; and [0078], “samples are captured based on a classification key and only pages from unique user sessions are sampled”).

As to claim 6, Alstad and Meller teach the method of claim 1. Alstad further teaches wherein the pre-shared compression dictionary is received separately from the compressed version of the batch (See at least ABSTRACT, “generate at least one shared compression dictionary based on a context of data streams”; and ¶ [0073], “a unique set of dictionaries is created for each client group governed by set client limitation configuration options”).

As to claim 7, Alstad and Meller teach the method of claim1. Alstad further teaches wherein the analysis of the sample data includes performing identifications of portions of the sample data that are repeated in the sample data (See at least ¶ [0043], “the processor 107 is implemented as a statistical multi-pass system which tracks the repeat occurrences of the largest common sequential data structure across samples found for the same message context. These repeated data structures are stored in a versioned data dictionary”).

As to claim 8, Alstad and Meller teach the method of claim1. Alstad further teaches wherein the analysis of the sample data includes ranking the identified repeated portions on character length and a number of repeats in the sample data (See at least ¶ [0070], “each resource in the dictionary is assigned with a rank identifying the frequency that the element was encountered in the response stream”).

As to claim 9, Alstad and Meller teach the method of claim 1. Alstad further teaches wherein the analysis of the sample data included a determination of suffix trees and/or suffix arrays for the sample data (See at least  ¶ [0078], “Samples are captured based on a classification key and only pages from unique user sessions are sampled”;¶ [0079], “create a hierarchical tree populated with classification key sequences, referred to as a “site flow tree”).

As to claim 10, Alstad and Meller teach the method of claim 1. Alstad further teaches wherein further comprising storing the uncompressed version of the batch of machine-generated data in archival storage (See at least ¶ [0045], “The sample database is configured to enable the storage and retrieval storing and retrieving samples based on their respective message context identifies and time frames. The queue also stores samples in the sample database 110 and the processor 107 retrieves and uses them when creating dictionaries”).

As to claim 11, Alstad and Meller teach the method of claim 1. Alstad further teaches wherein further analyzing the uncompressed version of the batch of machine-generated data (See at least ¶ [0045], “The sample database is configured to enable the storage and retrieval storing and retrieving samples based on their respective message context identifies and time frames. The queue also stores samples in the sample database 110 and the processor 107 retrieves and uses them when creating dictionaries”).

As to claim 12, Alstad teaches a system, comprising: one or more processors (See at least ¶ [0010], “a processor configured to perform a compilation sequence on a pre-configured number of samples”) configured to: receive a pre-shared compression dictionary, wherein the pre-shared compression was generated on an analysis of sample data for use in compression of other data (See at least ABSTRACT, “the system comprises a compressor configured to generate at least one shared compression dictionary based on a context of data streams flow between a client web browser and an origin server”; and ¶ [0010], “include an apparatus for creating shared compression dictionaries, the apparatus comprises a queue configured to receive a sampled data stream and a context associated with the sampled data stream”); receive a compressed version of a batch of machine-generated data, wherein the batch of machine-generated data has been compressed at least in part using the pre-shared compression dictionary and a batch-specific compression dictionary (See at least ABSTRACT, “configured to generate at least one shared compression dictionary based on context of data streams from between a client web browser and an origin server; an origin accelerator communicatively connected to the origin server and configured to encode an encountered data stream to a compressed form based on the least one shared compression dictionary(compressed at least in part using the shared compression dictionary ”; “a unique set of dictionaries is created for each client group (mobile, tablet, Desktop, etc.) governed by set client limitation configuration options(batch-specific compression dictionary”), wherein the pre-shared compression dictionary is shared across a plurality different batches  (See at least ABSTRACT, “configured to generate at least one shared compression dictionary based on context of data streams from between a client web browser and an origin server; an origin accelerator communicatively connected to the origin server and configured to encode an encountered data stream to a compressed form based on the least one shared compression dictionary(compressed at least in part using the shared compression dictionary, the shared compression dictionary is taught here)”) and the batch-specific compression dictionary is specific to a single batch among the plurality different batches (See at least ABSTRACT, “a unique set of dictionaries is created for each client group (mobile, tablet, Desktop, etc.) governed by set client limitation configuration options(batch-specific compression dictionary is taught here)”) that share the pre shared compression dictionary, and the compressed version of the batch of machine-generated data has been compressed using both the pre-shared compression dictionary and the batch-specific compression dictionary (See at least ¶ [0033], “It should be noted that FIG. 1 shows one client web browser and one origin server merely for the sake of simplicity of the description. In a typical deployment of the system 10, a plurality of servers and clients’ browsers can be supported”, since there is shared compression dictionary, there are batch specific compression dictionary, the compression dictionary is shared with multiple client web browsers and origin servers, it will be shared by different groups (batches), too); uncompress the received compressed version of the batch using the batch-specific compression dictionary different from the pre-shared compression dictionary to determine an intermediate action (See at least ABSTRACT, “decode the compressed form of the data stream to an uncompressed form using the at least one shared compression dictionary (shared dictionary)”; )”;  ¶ [0026], “This technique can be used to apply several different dictionaries to the same response data; for example, one dictionary can be applied to the HTTP headers, another to the HTML head section of the document, and yet another to the HTML body section(batch-specific compression dictionary)”; and ¶ [0075], “decompression operations can take place on at least two intermediate proxies in the network for the purposes of reducing the traffic  payload over the middle mile of the network” ); uncompress the intermediate version using the pre-shared compression dictionary to determine an uncompressed version of the batch of the machine-generated data (See at least ABSTRACT, “decode the compressed form of the data stream to an uncompressed form using the at least one shared compression dictionary (shared dictionary)”; )”;  ¶ [0026], “This technique can be used to apply several different dictionaries to the same response data; for example, one dictionary can be applied to the HTTP headers, another to the HTML head section of the document, and yet another to the HTML body section(batch-specific compression dictionary)”; and ¶ [0075], “decompression operations can take place on at least two intermediate proxies in the network for the purposes of reducing the traffic  payload over the middle mile of the network”).
Although Alstad teaches the substantial features of the claimed invention, Alstad fails to expressly teach the intermediate version data.
In analogous teaching, Meller exemplifies this wherein Meller teaches intermediate version data (See at least ¶ [0092], “generating an intermediate version in the storage device. It is illustrated by the intermediate version”).
Thus, given the teaching of Meller, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Meller, methods and systems for updating content including a compressed version, into Alstad, system and method for cration, distribution, application and management of shared compression dictionaries for use,  for method and system of conversion between compressed and uncompress data (See Meller: ABSTRACT).

As to claim 13, Alstad teaches a method, comprising: determining to send a batch of machine-generated data; determining whether a valid pre-shared compression dictionary has been provided to a destination for the machine-generated data (See at least ABSTRACT, “the system comprises a compressor configured to generate at least one shared compression dictionary based on a context of data streams flow between a client web browser (destination) and an origin server”; and ¶ [0010], “include an apparatus for creating shared compression dictionaries, the apparatus comprises a queue configured to receive a sampled data stream and a context associated with the sampled data stream”); determine that the valid pre-shared compression dictionary has been previously provided to the destination for the machine-generated data (See at least ABSTRACT, “the system comprises a compressor configured to generate at least one shared compression dictionary based on a context of data streams flow between a client web browser (destination) and an origin server”; and ¶ [0010], “include an apparatus for creating shared compression dictionaries, the apparatus comprises a queue configured to receive a sampled data stream and a context associated with the sampled data stream”); compressing the batch of machine-generated data using the valid pre-shared compression dictionary, wherein the valid pre-shared compression dictionary was generated, wherein the valid pre-shared compression dictionary was generated based on an analysis of sample data that did not include contents of the batch of machine-generated data (See at least ABSTRACT, “an origin accelerator communicatively connected to the origin server and configured to encode an encountered data stream to a compressed form)”; and ¶ [0075], “decompression operations can take place on at least two intermediate proxies in the network for the purposes of reducing the traffic  payload over the middle mile of the network”); compressing using a batch-specific compression dictionary different from the pre-shared compression dictionary to generate an output compressed version, wherein the pre-shared compression dictionary is shared across a plurality different batches  (See at least ABSTRACT, “configured to generate at least one shared compression dictionary based on context of data streams from between a client web browser and an origin server; an origin accelerator communicatively connected to the origin server and configured to encode an encountered data stream to a compressed form based on the least one shared compression dictionary(compressed at least in part using the shared compression dictionary, the shared compression dictionary is taught here)”) and the batch-specific compression dictionary is specific to a single batch among the plurality different batches (See at least ABSTRACT, “a unique set of dictionaries is created for each client group (mobile, tablet, Desktop, etc.) governed by set client limitation configuration options(batch-specific compression dictionary is taught here)”) that share the pre shared compression dictionary, and the output compressed version has been compressed using both the pre-shared compression dictionary and the batch-specific compression dictionary (See at least ¶ [0033], “It should be noted that FIG. 1 shows one client web browser and one origin server merely for the sake of simplicity of the description. In a typical deployment of the system 10, a plurality of servers and clients’ browsers can be supported”, since there is shared compression dictionary, there are batch specific compression dictionary, the compression dictionary is shared with multiple client web browsers and origin servers, it will be shared by different groups (batches), too); sending to the destination the output compressed version (See at least ABSTRACT, “the system comprises a compressor configured to generate at least one shared compression dictionary based on a context of data streams flow between a client web browser (destination) and an origin server”).
Although Alstad teaches the substantial features of the claimed invention, Alstad fails to expressly teach the intermediate version data.
In analogous teaching, Meller exemplifies this wherein Meller teaches intermediate version data (See at least ¶ [0092], “generating an intermediate version in the storage device. It is illustrated by the intermediate version”).
Thus, given the teaching of Meller, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Meller, methods and systems for updating content including a compressed version, into Alstad, system and method for cration, distribution, application and management of shared compression dictionaries for use,  for method and system of conversion between compressed and uncompress data (See Meller: ABSTRACT).

As to claim 14, Alstad and Meller teach the method of claim 13. Alstad further teaches wherein the machine-generated data includes computer log entries (See at least ¶ [0035], “transform a given data stream from its compressed form back to its original form. In the original form of the data, all the dictionary references found in the compressed data are replace with the original entries”).

As to claim 15, Alstad and Meller teach the method of claim 13. Alstad further teaches wherein the sample data analyzed to generate the valid pre-shared compression dictionary includes contents of previously sent batches of a same source of the machine-generated data (See at least ABSTRACT, “the system comprises a compressor configured to generate at least one shared compression dictionary based on a context of data streams flow between a client web browser and an origin server”; and ¶ [0010], “include an apparatus for creating shared compression dictionaries, the apparatus comprises a queue configured to receive a sampled data stream and a context associated with the sampled data stream”).

As to claim 16, Alstad and Meller teach the method of claim 13. Alstad further teaches wherein the sample data analyzed to generate the valid pre-shared compression dictionary includes contents of a plurality different log files (See at least ¶ [0032], “the compressor 5 is configured to analyze current and past samples for all contexts. In at least one embodiment, the compressor creates dictionaries and publishes them”; and [0078], “samples are captured based on a classification key and only pages from unique user sessions are sampled”).


As to claim 17, Alstad and Meller teach the method of claim 13. Alstad further teaches wherein the analysis of the sample data includes performing identifications of portions of the sample data that are repeated in the sample data (See at least ¶ [0032], “the compressor 5 is configured to analyze current and past samples for all contexts. In at least one embodiment, the compressor creates dictionaries and publishes them”; and [0078], “samples are captured based on a classification key and only pages from unique user sessions are sampled”).

As to claim 18, Alstad and Meller teach the method of claim1. Alstad further teaches wherein the analysis of the sample data includes ranking the identified repeated portions on character length and a number of repeats in the sample data (See at least ¶ [0070], “each resource in the dictionary is assigned with a rank identifying the frequency that the element was encountered in the response stream”).

As to claim 19, Alstad and Meller teach the method of claim 13. Alstad further teaches wherein the analysis of the sample data included a determination of suffix trees and/or suffix arrays for the sample data (See at least  ¶ [0078], “Samples are captured based on a classification key and only pages from unique user sessions are sampled”;¶ [0079], “create a hierarchical tree populated with classification key sequences, referred to as a “site flow tree”).

As to claim 20, Alstad and Meller teach the method of claim 13. Alstad further teaches wherein the output compressed version is sent to a remote system for archival or analysis (See at least ¶ [0045], “The sample database is configured to enable the storage and retrieval storing and retrieving samples based on their respective message context identifies and time frames. The queue also stores samples in the sample database 110 and the processor 107 retrieves and uses them when creating dictionaries”).




Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

John Fan
/J. F. /
Examiner, Art Unit 2456
10/20/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456